     0:19-cv-02689-BHH        Date Filed 05/14/20    Entry Number 36      Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA

 Melinda Richmond,                      )             Civil Action No. 0:19-2689-BHH
                                        )
                            Petitioner, )
                                        )
                   v.                   )                 OPINION AND ORDER
                                        )
 Patricia Yeldell,                      )
                                        )
                          Respondent. )
  __________________________________ )

       Petitioner Melinda Richmond (“Petitioner”), proceeding pro se, filed this habeas relief

action pursuant to 28 U.S.C. § 2254. (ECF No. 1.) In accordance with 28 U.S.C. § 636(b)(1)(B)

and Local Civil Rule 73.02(B)(2)(c), D.S.C., this matter was referred to United States Magistrate

Judge Paige J. Gossett, for pre-trial proceedings and a Report and Recommendation

(“Report”).

       On December 23, 2019, Respondent Patricia Yeldell (“Respondent”), filed a motion for

summary judgment as well as a return and memorandum. (ECF Nos. 15 & 16.) Because

Petitioner is pro se in this matter, the Court entered an order pursuant to Roseboro v. Garrison,

528 F.2d 309 (4th Cir. 1975) on December 26, 2019, advising Petitioner of the importance of

a dispositive motion and of the need for her to file an adequate response to Respondent’s

motion. (ECF No. 17.) In that order, Petitioner was advised of the possible consequence of

dismissal if she failed to respond adequately; however, Petitioner failed to file a response.

Thus, Magistrate Judge Gossett recommends that this action be dismissed with prejudice for

lack of prosecution. (ECF No. 23.)

       The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The Court
      0:19-cv-02689-BHH            Date Filed 05/14/20        Entry Number 36          Page 2 of 3




is charged with making a de novo determination of any portion of the Report of the Magistrate

Judge to which a specific objection is made. The Court may accept, reject, or modify, in whole

or in part, the recommendation made by the Magistrate Judge or recommit the matter to the

Magistrate Judge with instructions. See 28 U.S.C. § 636(b). The Court reviews the Report and

Recommendation only for clear error in the absence of an objection. See Diamond v. Colonial

Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation”) (citation omitted). The Magistrate Judge advised Petitioner of her right to

file specific objections to the Report. (ECF No. 23 at 3.) Petitioner has filed no objections and

the time for doing so expired on May 4, 2020.1

        After a thorough review of the record of this matter, the applicable law, and the Report,

the Court finds no error. Accordingly, the Court adopts and incorporates the Report (ECF No.

23) by reference herein. It is therefore ORDERED that this action be dismissed with prejudice

for failure to prosecute, pursuant to Rule 41(b) of the Federal Rules of Civil Procedure. See

Ballard v. Carlson, 882 F.2d 93 (4th Cir. 1989).

                                  CERTIFICATE OF APPEALABILITY

The governing law provides that:

        (c)(2) A certificate of appealability may issue . . . only if the applicant has made
        a substantial showing of the denial of a constitutional right.

        (c)(3) The certificate of appealability . . . shall indicate which specific issue or
        issues satisfy the showing required by paragraph (2).


        1
         Petitioner’s initial response deadline was March 16, 2020, but her response deadline was
automatically extended pursuant to the U.S. District Court for the District of South Carolina’s Standing
Order 3:20-mc-105, which addresses the modification of various case deadlines due to the COVID-19
pandemic.

                                                        2
     0:19-cv-02689-BHH        Date Filed 05/14/20     Entry Number 36       Page 3 of 3




28 U.S.C. § 2253(c). A prisoner satisfies this standard by demonstrating that reasonable jurists

would find this Court’s assessment of his constitutional claims to be debatable or wrong and

that any dispositive procedural ruling by this Court is likewise debatable. See Miller–El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001). In this case, the legal standard for the issuance of a

certificate of appealability has not been met. Therefore, a certificate of appealability is denied.

       IT IS SO ORDERED.


                                           /s/ Bruce Howe Hendricks
                                           United States District Judge

May 14, 2020
Greenville, South Carolina

                                          *****
                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified that any right to appeal this Order is governed by Rules

3 and 4 of the Federal Rules of Appellate Procedure.




                                                3
